UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
PLYMOUTH CAPITAL, LLC, and                                      :
CHRISTIAN JOHN WOODCOCK,                                        :
                                                                :
                                    Plaintiffs,                 :
                                                                :   ORDER OF REMAND
                  -against-                                     :   18-cv-6316 (DLI) (CLP)
                                                                :
MONTAGE FINANCIAL GROUP, INC., and                              :
BRETT M. SMITH,                                                 :
                                                                :
                                    Defendants.                 :
----------------------------------------------------------------x

DORA L. IRIZARRY, Chief United States District Judge:

        On November 6, 2018, Defendant Montage Financial Group, Inc., (“Montage”) removed

this case from the New York State Supreme Court, Kings County. (See, Notice of Removal, Docket

Entry No. 1 (the “Notice”)). The Notice asserts that this Court has subject matter jurisdiction over

this action based on the parties’ diversity of citizenship pursuant to 28 U.S.C. § 1332.

        On May 3, 2019, the Court ordered Montage to show cause why this action should not be

dismissed for lack of subject matter jurisdiction due to its failure to establish the citizenship of the

members of the plaintiff limited liability company. (Docket Entry No. 22.)

        On May 20, 2019, Montage responded. (Docket Entry No. 24.) Montage alleges that

plaintiff Plymouth Capital, LLC (“Plymouth”) is a single member limited liability company with

plaintiff Christian John Woodcock (“Woodcock”) as its sole member. Montage further alleges that

Woodcock is a citizen of Connecticut, and, therefore, so is Plymouth. For its part, Montage states

it is a Nevada s-corporation with its principal place of business in California.

        However, as to co-defendant, Brett M. Smith (“Smith”), Montage previously alleged that

he is a citizen of Connecticut. (Notice ¶ 11.) Curiously, upon notifying the Court that plaintiffs are

citizens of Connecticut, Montage now alleges Smith is a citizen of New York based solely on the
allegation that Smith’s “last known residence” is an apartment located in Brooklyn, New York and

Plaintiff’s process server “confirmed with another tenant that Smith indeed resides” there. (Docket

Entry 24.) Even if the Court were to assume this to be true, Montage has not pled citizenship

properly as residence does not establish citizenship. A party seeking to invoke the jurisdiction of

this Court under diversity jurisdiction must allege the citizenship of natural persons, not simply

where they reside. See, Adrian Family Partners I, L.P. v. ExxonMobil Corp., 79 F. App’x 489, 491

(2d Cir. 2003) (“It is well established that [a] statement of residence, unlike domicile, tells the court

only where the parties are living and not of which state they are citizens.”) (internal quotations and

citations omitted).

        Moreover, even if the Court were to assume that Smith is citizen of New York, removal in

this case was improper because of the forum defendant rule. Generally, any civil suit initiated in

state court over which a district court would have had original jurisdiction “may be removed by . . .

the defendants, to the district court of the United States for the district . . . embracing the place

where such action is pending.” 28 U.S.C. § 1441(a). Section 1441 permits removal on the basis of

either federal question jurisdiction or diversity of citizenship. See, Marcus v. AT&T Corp., 138

F.3d 46, 52 (2d Cir. 1998). Where, as here, the only basis for federal subject matter jurisdiction is

diversity of citizenship under 28 U.S.C. § 1332, “the forum defendant rule applies.” Encompass

Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018). Under that rule, which is

set out at 28 U.S.C. § 1441(b)(2), a suit that is “otherwise removable solely on the basis of ...

[diversity of citizenship] may not be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.” See, Gibbons v.

Bristol-Myers Squibb Co., 919 F.3d 699, 704–05 (2d Cir. 2019).




                                                    2
       In Montage’s Notice, it alleged that Smith is a citizen of Connecticut, citing plaintiffs’

complaint. (Notice of Removal ¶ 11.) Now that Montage has discovered that Plaintiffs are citizens

of Connecticut, it alleges that Smith is a citizen of New York. While Montage is not permitted to

plead jurisdiction in the alternative, it is true that, regardless of which state Smith is domiciled,

Connecticut or New York, jurisdiction is lacking. Were Smith a citizen of New York, removal

would be improper under the forum defendant rule, and were he a citizen of Connecticut, diversity

would be lacking.

       Accordingly, the Court finds that Montage has failed to meet its burden of establishing that

this Court has subject matter jurisdiction over this case. For the reasons set forth above, this case

is remanded to New York State Supreme Court, Kings County, under Index No. 518689/2018.



SO ORDERED.

DATED:         Brooklyn, New York
               August 20, 2019
                                                 _____________/s/_
                                              _____________________________
                                                     DORA L. IRIZARRY
                                                    United States District Judge




                                                  3
